PER CURIAM.
The conviction of appellant is affirmed. However, the sentencing of appellant as an habitual offender is reversed. The state concedes that under the 1988 version of section 775.084(1), Florida Statutes the state failed to prove that “the offenses after the primary one were in each case committed subsequent to conviction for the preceding offense.” Perry v. Mayo, 72 So.2d 382 (Fla.1954). See also Wilken v. State, 531 So.2d 1011 (Fla. 4th DCA 1988).
Affirmed in part, reversed in part and remanded for resentencing.
ANSTEAD and WARNER, JJ., and JAMES H. WALDEN, Senior Judge, concur.